Graves, J.
The plaintiff in error sued Hasceig for the alleged conversion of a quantity of standing corn, which Tripp claimed as his property, and upon the trial a verdict passed for *260Hasceig. Tripp now brings error and insists that tbe Circuit Judge erred in charging the jury, and he asks that the judgment be reversed therefor.
The evidence conduced to show that Tripp, being the owner of a farm in Kalamazoo county, on which he resided and on which he had raised a field of corn in the season of 1865, conveyed the farm to defendant about the 13th of December, in the same year, by warranty deed, while the corn was still standing, unsevered, where it grew, and without inserting in the deed any exception or reservation ; and that Hasceig took and appropriated a part of the crop as properly conveyed to him by the deed. It was claimed by Tripp on the trial that the crop, being over ripe when the deed was given, did not pass by the conveyance, but the Circuit Judge advised the jury that the corn, though ripe and no longer deriving nourishment from the ground, would, if still attached to the soil, pass by conveyance of the land; and this is one of the rulings complained of.
We think this instruction was right, and we concur in the suggestion of the Circuit Judge, that whether the corn would pass or not, could no more depend upon its maturity or immaturity, than the passage of a standing forest tree by the conveyance of the land, would depend upon whether the tree was living or dead.
It is true that the authorities in alluding to this subject very generally use the words growing crops, as those embraced by a conveyance of the land, but this expression appears to have been commonly employed to distinguish crops still attached to the ground, rather than to mark any distinction between ripe and unripe crops.
In some cases, where the question has been raised under the statute of frauds, as to the validity of verbal sales of unsevered crops, a distinction has been drawn between such as were fit for harvest, and such as were not, upon the supposition that the former would not be within the statute, while the latter would be embraced by it. See cases refer*261red to in Austin v. Sawyer, 9 Cow. R. 39. In Austin v. Sawyer, however, Chief Justice Savage seems to have rejected the distinction, as he held that a verbal sale of growing crops was valid in New York.
But one case has been cited, or is remembered, in which it has been intimated that a.mature and unsevered crop, would, because of its being ripe, remain in the grantor of the land, on an absolute conveyance of the premises without exception or reservation; and that is the ease of Powell v. Rich, 41 Ill., 466, and the point was not essential to the decision there.
There are many authorities, however, opposed to the distinction suggested in that case. 2 Bl. Com. 122, note 3; Broom’s Maxims, 354 margin.
In Kittredge v. Woods, 3 N. H. 503, Judge Richardson cites Wentworth, 59, for the proposition that “when the land is sold and conveyed without any reservation, whatever crop is upon the land, passes,” and after stating that ripe grain in the held is subject to execution as a chattel, Judge Richardson adds: “ Yet no doubt seems ever to have been entertained that it passes with the land when sold without any reservation.” And in the case of Heavilon v. Heavilon, 29 Ind. 509, cited by plaintiff’s counsel on another ground, the Court expressly admit that until severance, the crop, as between vendor and purchaser of the land, is part of the realty. Indeed, the authorities are quite decisive that, whether the crop of the seller of the farm goes with the land to the purchaser of the latter, when there is no reservation or exception, depends upon whether the crop is at the time attached to the soil, and not upon its condition as to maturity. And this seems to be the most natural and most practical rule. When parties are bargaining about land, the slightest observation will discover whether the crops are severed or not, and there will be no room for question or mistake as to whether they belong with the land or not, if owned by the vendor.
*262If, however, the crops are to be considered as land or personal chattels, as they continue or do not continue to draw nourishment from the soil, the instances will be numerous in which very difficult inquiries will be requisite to settle the point.
It was further urged by plaintiff in error that, if it should be considered that the corn would pass by the deed, still the jury should have been allowed to inquire whether the parties did not enter into a contemporaneous verbal agreement, by which the grain was to belong to Tripp as part of the consideration for the farm. Without pausing to consider whether the plaintiff could be permitted to make the proof suggested, or could support his action by any arrangement like that supposed, it is quite sufficient to observe that there does not appear to have been any evidence fairly tending to show the existence of such an agreement. The plaintiff was himself on the stand, and yet he did not hint at the existence of a bargain of that kind.
It was finally insisted that the charge of the Court was erroneous in stating that a subsequent agreement by the vendee, that the vendor should have the corn, would be void for want of consideration; and we are told that the error on this point is shown by the circumstance that there was enough to warrant the jury in finding that defendant was under an equitable obligation, to have the deed so reformed as to except the corn, and that this fact constituted a sufficient consideration for an agreement by Hasceig, that the crop should belong to Tripp.
This argument assumes, that if the non-reservation of the corn in the deed was by mistake satisfactorily ascertained, or admitted, that then an equity would arise for the correction of the deed, which in turn would be an adequate consideration to support a subsequent agreement by Hasceig, that the grain should belong to Tripp. We need not examine the validity of this view, since it is quite manifest that *263the case contemplated by it, is not found in the record before us.
The position taken implies that there was evidence before the jury to establish, according to the requirements of a court of equity, a mistake in the deed in not reserving the corn, and that there was also evidence conducing to prove a subsequent agreement that Tripp should have the corn, and resting for consideration on the right to have the deed corrected in equity.
There was a little evidence favoring the idea of a subsequent parol recognition by Hasceig of the right of Tripp to the corn under the conveyance of the land, but we look in vain for evidence of the assumed mistake in the deed. '
It is well settled that to raise an equity to correct a deed, there must not only be an error on both sides, but the mistake must be either admitted or directly proved. Adam’s Eq. 171 margin; Fry on Specif. Per. 2d Am. Ed. p. 812 top and note 11. The language of several of the cases cited by plaintiff’s counsel is to the same effect. In Kennard v. George, 44 N. H., 440, the Court say that the mistake must be clearly proved. In Canedy v. Marcy, 13 Gray, 373, it is said that the Court has jurisdiction to reform a deed upon clear oral evidence of the mistalce, and in Beardsley v. Knight 10 Vt. 185, the expression is still stronger. It is there declared that the Court will correct a mistake in a conveyance “ when undeniably provedf and that “unless it be so proved it will not interfere.” It is very certain that the record before ns fails to show that a mistake in the deed was established on the trial below, or that any evidence was there introduced, fairly tending to show that fact, and therefore upon the theory of plaintiff’s counsel, there ivas no evidence of any consideration for a subsequént agreement by Hasceig, that Tripp should have the corn.
The charge of the Court should be construed in the light of the evidence before the jury, and when viewed in *264this way we discover nothing of which the plaintiff can justly complain.
In order to preclude all misapprehension as to the scope of this decision, we deem it not improper to add, that we express no opinion as to whether Tripp would be liable to Hasceig for any part of the crop appropriated by the former, with the acquiescence of the latter, under a verbal reservation.
The judgment of the Court below is affirmed with costs.
Campbell, Ch. J. and Cooley, J., concurred.